Citation Nr: 9920591	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-03 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to a compensable rating for residual 
fractures of the left third, fourth, and fifth metatarsal 
heads.  

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from December 1976 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to rating in excess of 20 percent 
for a low back disability will be discussed in the remand 
portion of this decision.



FINDING OF FACT

The service-connected residual fractures of the left third, 
fourth, and fifth metatarsal heads are manifested by minimal 
deformity of the proximal phalanges, no limitation of motion, 
and complaints of occasional aching and numbness without 
objective evidence of pain or other functional impairment.



CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of fractures to the left third, fourth, and fifth 
metatarsal heads have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.20, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran maintains that the service-connected residuals of 
fractures of the third, fourth, and fifth metatarsal heads 
are symptomatic and productive of pain, warranting the 
assignment of a compensable evaluation.

The veteran was accorded a VA examination in April 1990.  At 
that time, he denied any significant residuals.  On 
examination there were no noted residuals.  The veteran was 
able to stand on his toes without restriction.  The diagnosis 
was history of fractures of multiple metatarsal heads of the 
left foot, with no significant sequelae.  X-ray findings of 
the left foot were normal.

VA outpatient treatment records dated from September 1996 to 
April 1997 show treatment for conditions not currently at 
issue.  In October 1996, the veteran reported trouble working 
due to back pain and spasm.  In January 1997 show that the 
veteran was seen with complaints of left foot pain.  Findings 
were confined to the veteran's back disability.

The veteran was accorded a VA examination in June 1997.  At 
that time, he reported occasional aching and a feeling of 
numbness in the area of the fractured toes.  He reported that 
his symptoms had increased over the past six years.  He did 
not take any medications for the pain and simply ignored it.  
He characterized his pain as minimal compared to the pain in 
his back.  Dorsiflexion, abduction, and adduction was normal 
in all toes, bilaterally.  X-ray findings showed minimal 
deformity of the proximal phalanges.  The diagnosis was 
fracture left third, fourth, and fifth toes stable, slowly 
more symptomatic.  

In a statement dated in April 1998, a VA physician listed the 
veteran's disabilities, but made no mention of any disability 
of the toes.

Pertinent Law and Regulations

Disability evaluations are based, as far as practicable, upon 
the average impairment of earning capacity resulting from the 
disability. 38 U.S.C.A. § 1155.  The average impairment as 
set forth in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998), includes diagnostic codes which 
represent particular disabilities.  The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries.  Generally, the 
degrees of disability are specified adequate to compensate 
for a considerable loss of working time, from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in context of the whole 
recorded history, including service medical records. 38 
C.F.R. §§ 4.2, 4.41 (1997).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 
4.45 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 
(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evaluation supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Analysis

The Board has found that the veteran's claim is "well 
grounded" within the meaning of the statute and judicial 
construction.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  VA, therefore, has the duty to assist 
the veteran in the development of facts pertinent to his 
claim.  In this regard, the Board notes that the current 
evidence of record consists of a current VA examination dated 
in April 1998.

A review of the record shows that a RO rating decision dated 
in October 1990 granted service connection for history of 
fracture to the third, fourth, and fifth metatarsal heads, 
evaluated as noncompensable by analogy under 38 C.F.R. Part 
4, Diagnostic Code 5284 based upon findings noted in the 
service medical records and VA examination.  

Under the provisions of Diagnostic Code 5284, foot injuries 
are ratable as 10 percent disabling when moderate, 20 percent 
when moderately severe, or 30 percent disabling when severe.

For his part, the veteran described his disability as 
"minimal" on the June 1997 examination, and there is 
nothing in the clinical record to contradict this assessment.  
The disability has required no recent treatment, and the 
veteran had a normal range of motion, without any findings of 
functional impairment on the June 1997 examination.  

The veteran has asserted that his disability causes him to 
limp and has interfered with employment.  However, the June 
1997 examination showed that his injured toes functioned 
normally, that is in the same manner as the uninjured toes.  
Therefore, any limp cannot be attributed to the service 
connected disability.  Further, the clinical record shows 
that any impairment in the veteran's ability to maintain 
employment has been attributed to the back disability without 
mention of the service connected disability of the toes.

The X-ray examination accompanying the June 1997 examination 
report shows that there was minimal deformity of the proximal 
phalanges of the second through fourth toes.  This finding 
raises the possibility of rating the veteran's disability on 
the basis of traumatic arthritis under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (1998).  Traumatic 
arthritis is in turn rated on the basis of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  

Diagnostic Code 5003 provides that:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.). When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003. Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the 
absence of limitation of motion, rate as 
below:

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations.                    
20 [percent]

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups.     10 [percent]

Note (1): The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not 
be combined with ratings based on 
limitation of motion.

Even if the June 1997 X-ray examination could be read as 
showing traumatic arthritis, as discussed above, there has 
been no objective demonstration of limitation of motion.  
Therefore, a compensable evaluation would not be warranted on 
the basis of traumatic arthritis.

Since the service connected toes function in the same manner 
as the non-service connected toes, and there have been no 
clinical findings of pain on motion or other indicia of 
functional impairment, the veteran would not be entitled to a 
compensable evaluation on the basis of 38 C.F.R. §§ 4.40 or 
4.45.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in the December 1997 supplemental statement of the 
case.  Accordingly consideration of this question by the 
Board does not prejudice the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The veteran's assertion that his disability has interfered 
with employment, raises a question as to the applicability of 
§ 3.321.  Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  
However, given the essentially normal findings on 
examination, the veteran's report that the toe disability is 
minimal in relation to the back disability, and his reports 
in the clinical records that impairment in his ability to 
maintain employment, was attributable solely to his back 
disability; the Board concludes that the record does not show 
that the toe disability causes marked interference with 
employment.  Therefore, referral for consideration of an 
extra-schedular rating is not warranted.


ORDER

A compensable rating for residual fractures to the third, 
fourth, and fifth metatarsal heads is denied.


REMAND

Where a disability is rated on the basis of limitation of 
motion, the Board is required to ensure that examinations 
have portrayed functional loss due to pain as is envisioned 
under the provisions of 38 C.F.R. §§ 4.40, 4.45 (1998).  The 
veteran's low back disability is evaluated under the 
provisions of 38 C.F.R. § 4.71a; Diagnostic Code 5295 (1998), 
which provided for evaluation based on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  

The veteran was afforded a VA examination for his low back 
disability in April 1990 and most recently in June 1997.  The 
examiner reported the veteran's range of motion in the back 
but did not comment as to whether the reported ranges of 
motion were abnormal, and if abnormal, the degree of 
abnormality.

In the instant case, the veteran has complained of constant 
back pain, with radiation down the left lower extremity.  He 
claims that he has been unable to complete a full days of 
work.  However, no examiner has discussed whether his back 
pain has "resulted in ratable functional loss."  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1996).  In this regard, the Board 
notes that a medical examination must specifically address 
pertinent issues and the silence of an examiner cannot be 
relied on as evidence against a claim.  See Wisch v. Brown, 8 
Vet. App. 139 (1995).  Further, neither the veteran nor the 
Board may make medical determinations.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Notwithstanding complaints of chronic back pain and loss of 
function, no examination has adequately portrayed the extent 
of functional loss due to pain on use or due to flare-ups.  
See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

The veteran has asserted that his back disability causes 
significant impairment in his ability to work.  This 
assertion raises the question of his entitlement to an extra-
schedular evaluation under the provisions of 38 C.F.R. 
§ 3.321.  In such a case, the veteran must be provided an 
opportunity to submit employment records documenting the 
impact of his disability on employment.  Spurgeon v. Brown, 
supra.

In view of the foregoing, it is the opinion of the Board that 
a contemporaneous and thorough VA examination is necessary.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the issue of an increased evaluation for a low 
back disorder is REMANDED for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
since April 1997.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran, that have not already been 
associated with the claims folder.  
Notwithstanding the above, the RO should 
obtain any outstanding VA treatment 
records.

2.  The veteran should be invited to 
submit any employment records showing the 
impact of his back disability on his 
ability to maintain employment.

3.  The RO should arrange for an 
appropriate examination to determine the 
nature and severity of the veteran's 
service-connected low back disability.  
All indicated tests should be conducted.  
The examiner should review the claims 
folder prior to completing the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including range of 
motion of the low back and degrees of arc 
in all planes with an explanation as to 
what is the normal range of motion, any 
neurological findings of the lower 
extremities, and pain on use, and comment 
on the functional limitations, if any, 
caused by the back disability.  The 
examiner should identify all low back 
disorders found to be present, and, to 
the extent possible, identify the 
symptomatology that is attributable to 
each disorder, and the causal, 
etiological, and functional relationship 
between the disorders.  The examiner 
should also identify all symptomatology 
that cannot be dissociated from one 
disorder or another.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a) Does the service-connected low back 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and, if so, can the examiner comment on 
the severity of these manifestations and 
on the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(b) The examiner should also note whether 
the Goldthwaite's sign is positive, and 
whether there is listing of the entire 
spine.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement; and the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected low back 
disability.  In addition, the examiner 
should carefully elicit all of the 
veteran's complaints and offer opinions 
as to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints, 
including constant pain on standing, 
sitting, bending, or lying down, and 
radiation of pain down the left lower 
extremity; and loss of function.

4.  Following the above, the RO should 
review the claims folder and ensure that 
the requested development has been 
completed.  If not, the report should be 
returned to the examiner for corrective 
action.  Consideration should be accorded 
to whether the provisions of 38 C.F.R. §§ 
3.321, 4.40, or 4.45 provide a basis for 
any change in the award of compensation 
benefits.

If the benefit sought on appeal is not grant to the veteran's 
satisfaction, he and his representative should be furnished 
with a supplemental statement of the case and be provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this action, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

